The rights of a subsequently attaching creditor will not be affected by the amendment of a mistake in the first attaching creditor’s writ, though appearing manifestly, on the face of the writ, to have been occasioned by a mere slip of the pen.Case for an alleged default in not levying an execution in favor of the plaintiff upon certain personal property of one Brewer, his debtor, which had been attached on his original writ. The property had been previously attached on a writ sued out by one Dickerman, in which, by a slip of the pen, the command to the officer was to attach to the value of six dollars only, the cause of action set forth, and the judgment afterwards recovered, being for more than four hundred. The writ was amended in the Court of Common Pleas, with the consent of Brewer, by inserting the word hundred after the word six.It was held, that the plaintiff was not affected by the amendment, and that he might maintain this action against the officer for applying the property in full satisfaction of Dickerman’s execution, there not being a surplus sufficient to satisfy the execution sued out by the plaintiff.relied on Bean v. Parker, 17 Mass. R. 591; Danielson v. Andrews, 1 Pick. 156; Hill v. Hunnewell, ibid. 192; Willis v. Crooker, ibid. 204, [see 2nd ed. 206, n. 1;] Brigham v. Este, 2 Pick. 423, [see 2nd ed. 425, note;] Denny v. Ward, 3 Pick. 199, [see 2nd ed. 201, note; Vancleef v. Therasson, ante, 14, note.]